Title: To James Madison from Thomas Jefferson, 26 August 1807
From: Jefferson, Thomas
To: Madison, James



Dear Sir
Monticello Aug. 26. 07.

Colo. Newton’s enquiries are easily solved I think by application of the principles we have assumed.  1.  The interdicted ships are enemies.  Should they be forced by stress of weather to run up into safer harbors, we are to act towards them as we would towards enemies in regular war in a like case.  Permit no intercourse, no supplies, & if they land kill or capture them as enemies.  If they lie still, Decatur has orders not to attack them without stating the case to me & awaiting instructions.  But if they attempt to enter Elizabeth river, he is to attack them without waiting for instructions.  2.  Other armed vessels putting in from sea in distress, are friends.  They must report themselves to the collector.  He assigns them their station, & regulates their repairs, supplies, intercourse & stay.  Not needing flags, they are under the direction of the Collector alone, who should be reasonably liberal as to their repairs & supplies, furnishing them for a voyage to any of their American ports: but I think with him their crews should be kept on board, & that they should not enter Elizabeth river.
I remember Mr. Gallatin expressed an opinion that our negociations with England should not be laid before Congress at their meeting, but reserved to be communicated all together with the answer they shall send us, whenever recieved.  I am not of this opinion.  I think on the meeting of Congress we should lay before them every thing that has passed to that day, & place them on the same ground of information we are on ourselves.  They will thus have time to bring their minds to the same state of things with ours, & when the answer arrives, we shall all view it from the same position.  I think therefore you should order the whole of the negociation to be prepared in two copies.  I salute you affectionately.

Th: Jefferson

